Title: Report on Property Recaptured on Land, [23 December] 1782
From: Madison, James
To: 


[23 December 1782]
The Committee consisting of Messrs. Madison, Hamilton and McKean to whom were referred a letter from Majr. Genl Greene of the 28th. Ocr. last with sundry other papers accompanying the same[,] Report
That it appears from the papers referred that the Executive Authority of the State of S. Carolina had claimed in behalf of the Original owners[,] Citizens of the said State, sundry horses recaptured on land from the Enemy by a detachment of the forces of the U. S.; on the general principle “that original owners are entitled to Restitution of all recaptured property”; that a Council of war to which the said claim was referred by Majr. General Greene had decided against its validity; and that he has finally submitted the case to Congress.
On this subject the Committee beg leave to observe that by the 9th. of the Articles of Confederation, the U. States in Congress assembled are invested with the sole and exclusive right and power inter alia of “establishing rules for deciding in all cases what captures on land or water shall be legal, and in what manner prizes taken by land or naval forces in the service of the U.S. shall be divided or appropriated; which power as it involves that of deciding on the right of the Enemy to the property captured, necessarilly extends to cases of recapture.
That with respect to captures and recaptures on water general provision hath been made by several Ordinances & Acts of Congress.
That with respect to captures on land, partial provision only hath been made, and for cases of recapture on land no provision at all; it having been left to the discretion of the Military Commanders to conform, in the cases omitted, to the general rules of justice, and the customs of war as observed by civilized nations.
That the particular case in question having been decided in the mode practiced by the army in like instances, cannot with propriety be rejudged by Congress, to whom is delegated in cases of capture a legislative only and not a judiciary authority. That nevertheless since it is both the duty and disposition of Congress to render the aims of the U. S. as subservient as possible to the just interests of individuals as well as to the general defence and since restitution has been ordained to the original owners in cases of recapture on water of property previously captured by the enemy on land, the Committee are of opinion that it is expedient to remit in favor of the original owners the property recaptured by Col:  and retained for the use of the U. States.
Upon this view of the subject the Committee propose the following Resolutions.
That Congress approve of the steps taken by Majr. Genl Greene in the case of the property recaptured on land by Col: Koscuiszko and claimed in behalf the original owners by the Executive Authority of the State of S. Carolina; as stated in his letter of the 28th of Octr. last.
That so much of the property recaptured as aforesaid and accruing to the use of the U. States, as shall be satisfactorily proven to have been previously captured from Inhabitants of the U. States, be remitted to the original proprietors; excepting only so much, or the value, thereof, not exceeding ¼ of the whole value, as the said Majr Genl Greene may have promised, or may be deemed by him a proper compensation, to the Recaptors.
That leave be give[n] to the Committee to report an Ordinance declaring in all cases what captures on land shall be legal, and in what manner the same shall be divided or appropriated.
That untill such general provision shall be made, all property,—dead victuals & provender of all kinds being excepted, which shall be recaptured on land from the enemy by forces in the service of the U. States, and which shall be satisfactorily proven to have been previously captured from any individual State; or without collusion captured or plundered from any inhabitant of the United States, shall be specifically restored to usch State or to such inhabitant; on their paying therefor such sum not exceeding 1/4 of its value, as may have been promised by the Commanding officer of the department to the recaptors, or as may be deemed by him a proper compensation to them: provided always that where slaves shall be so recaptured, restitution shall be made without demand of such sum from the original owners; and provided that this Resolution shall not be construed to extend to property brought off from the Enemy by deserters.
